DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “self-locking element” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagaly (EP 3470355 A1). Lagaly discloses an elevator buffering device (fig. 2), comprising: 
Re claim 1, a multi-stage buffer (1) including: a body bracket (5); and a plurality of buffering elements (7,8) mounted on the body bracket; wherein each of the buffering elements is at different heights (fig. 8) when they are driven to operating positions in a vertical direction; a drive mechanism (15) including: a power source (spec describes an electric cylinder for driving rod 22, therefore would have a power source to provide the electricity and drive means) for powering the drive mechanism; and a telescopic push rod (22) pivotally connected to the body bracket (spec describes 22 pivotally mounted to 5; this is generally depicted in figs. 3,5,6); and a control element (spec describes “a control of the drive” actuator to effectively extended or retract rod 22 to move the buffering device) for controlling a telescopic length of the telescopic push rod of the drive mechanism so that one of the plurality of buffering elements on the body bracket is driven to the operating position (fig. 8); wherein the plurality of buffering elements include a first buffering element (8) mounted at a first end (fig. 2: left end) of the body bracket and a second buffering element (7) mounted at a second end (fig. 2: right end) of the body bracket, when the first buffering element or the second buffering element is driven to the operating position, they are above the body bracket in the vertical direction (fig. 2-3); wherein the multi-stage buffer further comprises a mounting base (4), the first end of the body bracket is pivotally connected to the mounting base (fig. 3).
Re claim 4, wherein the multi-stage buffer further comprises a limit element (13) disposed on the mounting base; when the second buffering element is driven to the operating position, oscillation of the first end of the body bracket in a direction perpendicular to the pivot trajectory plane is limited by the limit element (limited by 13 via 6).
Re claim 8, wherein a support tab (11) is further provided between the first end and the second end of the body bracket; when the first buffering element is driven to the operating position, a supporting force (reacting force of 4 and 11) is collectively provided by the sides of the body bracket and the support tab (fig. 2).
Re claim 10, wherein the body bracket is configured as a hollow extrusion element (This are treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The body 5 has the structural characteristics of a hollow extrusion element.) or a sheet metal element with reinforcing ribs disposed therein.
Re claim 11, wherein the telescopic push rod has a self-locking element (spec describes the push rod may be a threaded spindle, which locks itself in place against the corresponding thread when not rotating); wherein the self-locking element locks the telescopic push rod when any one of the plurality of buffering elements is driven to the operating position (the threaded spindle may lock itself in any position including when the buffering elements are in the operating position).
Re claim 13, an elevator system comprising: an elevator controller (spec describes “the controls elements” of the drive control), a car (3), and the elevator buffering device of claim 1 (see claim 1); wherein the elevator controller is configured to communicate with a control element (spec describes “a control of the drive” actuator to effectively extended or retract rod 22 to move the buffering device) of the elevator buffering device; wherein the control element controls the drive mechanism to drive the multi-stage buffer upon receipt of a signal that the car runs abnormally (spec describes scenario where maintenance work is active) issued by the elevator controller such that one of the plurality buffering elements on the body bracket driven to the operating position has a first height (position in fig. 3); and control the drive mechanism to drive the multi-stage buffer upon receipt of a signal that the elevator runs normally (when maintenance work is not active) issued by the elevator controller such that the other one of the plurality of buffering elements on the body bracket driven to the operating position has a second height (position in fig. 2); wherein the first height is greater than the second height (figs. 2-3).
Re claim 14, wherein each of the buffering elements is positioned in the vertical direction within 100 mm of a center of the car bottom when each of the buffering elements in the elevator buffering device is driven to the operating position in the vertical direction (by inspection of fig. 1 when 3 is lowered, it shows both buffers are aligned with a center line of the bottom of 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagaly (EP 3470355 A1). Lagaly discloses the elevator buffering device (as cited above). Lagaly does not disclose:
Re claim 9, wherein one of each of the buffering elements is driven to the operating position in the vertical direction of at least not lower than 600 mm, and the other of each of the buffering elements is driven to the operating position in the vertical direction of at least not higher than 200 mm.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed vertical distance ranges to ensure adequate clearance is provided for the travel of the car and for the safety of the operator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 5 requires the second end of the push rod remains higher than the first end of the push rod within a telescoping stroke.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant argues that an express illustration of the features of claim 11 is not necessary. Examiner respectfully disagrees. It is not clear how the self-locking element operate without a proper drawing depiction. Is it electrical, mechanical, or other means? What other structure does it engage to initiate the locking feature? Is it automated? If so, how?
On page 6 of the Remarks, Applicant argues Lagaly slides, and not pivot, relative to the mounting base. Examiner respectfully disagrees. Lagaly shows that while the pin 6 slides along slot 14, the body bracket 5 would also need to pivot to go between a horizontal state to a vertical state. Simply sliding would not change the orientation of the body bracket as shown in the figures, but a pivot action is required to stand the body bracket up or lay it down. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654